            Case 1:21-mc-00176-AT Document 3 Filed 02/11/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------                x
IN RE APPLICATION OF Sakab Saudi Holding                :
Company, Alpha Star Aviation Services Company,          :
Enma Al Ared Real Estate Investment and Development     :
Company, Kafa’at Business Solutions Company,            : Misc. Civil Action No _________
Security Control Company, Armour Security Industrial    :
Manufacturing Company, Saudi Technology & Security      :
Comprehensive Control Company, Technology Control       :
Company, New Dawn Contracting Company, and Sky          :
Prime Investment Company,                               :
                                                        :
                                                        :
For Order Pursuant to 28 U.S.C. § 1782 for the Issuance :
of Subpoenas to Citibank NA, HSBC Bank USA NA,          :
Cadwalader, Wickersham & Taft LLP, and Jonathan         :
Wainwright, Esq.                                        :
---------------------------------------- x



DECLARATION OF JONATHAN S. SACK IN SUPPORT OF APPLICATION FOR AN
ORDER PURSUANT TO 28 U.S.C. § 1782 FOR THE ISSUANCE OF SUBPOENAS TO
 CITIBANK NA, HSBC BANK USA NA, CADWALADER, WICKERSHAM & TAFT
               LLP, AND JONATHAN WAINWRIGHT, ESQ.

       I, JONATHAN S. SACK, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

       1.      I am a principal at the law firm of Morvillo, Abramowitz, Grand, Iason & Anello

P.C., counsel to the Applicants in the above-captioned matter. I am familiar with the facts and

circumstances of this matter, and I submit this declaration in support of the Applicants’

application for an order pursuant to 28 U.S.C. § 1782 for the issuance of subpoenas to Citibank

NA, HSBC Bank USA NA, Cadwalader, Wickersham & Taft LLP, and Jonathan Wainwright,

Esq.

       2.      Annexed hereto as Exhibit 1 is a proposed Subpoena Duces Tecum to Citibank

NA.
            Case 1:21-mc-00176-AT Document 3 Filed 02/11/21 Page 2 of 3




       3.      Annexed hereto as Exhibit 2 is a proposed Subpoena Duces Tecum to HSBC

Bank USA NA.

       4.      Annexed hereto as Exhibit 3 is a proposed Subpoena Duces Tecum to

Cadwalader, Wickersham & Taft LLP.

       5.      Annexed hereto as Exhibit 4 is a proposed Subpoena Duces Tecum to Jonathan

Wainwright, Esq.

       6.      No previous application for this or any other similar relief has been made in this

or any other U.S. District Court.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum of Law in

Support of Ex Parte Application for Discovery Pursuant to 28 U.S.C. § 1782 and the Declaration

of Ethan Schiff dated February 9, 2021 and the exhibits annexed thereto, Applicants respectfully

request that the Court enter an order granting them leave to serve the subpoenas annexed hereto

as Exhibits 1 through 4 on Citibank NA, HSBC Bank USA NA, Cadwalader, Wickersham &

Taft LLP, and Jonathan Wainwright, Esq. respectively.




                                                2
         Case 1:21-mc-00176-AT Document 3 Filed 02/11/21 Page 3 of 3




        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correcL Executed on this 10th day of February 2021 in New York, New

York.




                                              Morvillo, Abramowitz, Grand, Jason & Anello PC
                                              565 Fifth Avenue
                                              New York, New York 10017
                                              Tel: (212) 856-9600
                                              Fax: (212) 856-9494
                                              Email: jsack@maglaw.com

                                              Attorneys for Sa/cab Saudi Holding Company, Alpha
                                              Star Aviation Services Company, Enma Al Ared
                                              Real Estate Investment and Development Company,
                                              Kafa 'at Business Solutions Company, Security
                                              Control Company, Armour Security Industrial
                                              Manufacturing Company, Saudi Technology &
                                              Security Comprehensive Control Company,
                                              Technology Control Company, New Dawn
                                              Contracting Company, and Sky Prime Investment
                                              Company




                                                 3
